Execution Version Exhibit 10.14


FIRST AMENDMENT TO CREDIT AGREEMENT


This FIRST AMENDMENT TO CREDIT AGREEMENT (this “First Amendment”), dated
November 7, 2019 (the “First Amendment Effective Date”), is among BRIGHAM
RESOURCES, LLC, a Delaware limited liability company (the “Borrower”); each of
the undersigned guarantors, if any (the “Guarantors”, and together with the
Borrower, the “Credit Parties”); each of the Banks party hereto; and WELLS FARGO
BANK, N.A., as administrative agent for the Banks (in such capacity, together
with its successors in such capacity, the “Administrative Agent”).
Recitals
A.    The Borrower, the Administrative Agent and the Banks are parties to that
certain Credit Agreement dated as of May 16, 2019 (as amended prior to the date
hereof, the “Credit Agreement”), pursuant to which the Banks have, subject to
the terms and conditions set forth therein, made certain credit available to and
on behalf of the Borrower.
B.    The parties hereto desire to enter into this First Amendment to, among
other things, (i) evidence the increase of the Borrowing Base from $135,000,000
to $150,000,000, (ii) evidence the increase of the Aggregate Elected Commitment
Amount from $135,000,000 to $150,000,000, and (iii) amend certain terms of the
Credit Agreement, in each case, as set forth herein and to be effective as of
the First Amendment Effective Date.
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:
Section 1.Defined Terms. Each capitalized term which is defined in the Credit
Agreement, but which is not defined in this First Amendment, shall have the
meaning ascribed to such term in the Credit Agreement, as amended hereby. Unless
otherwise indicated, all section references in this First Amendment refer to the
Credit Agreement.
Section 2.Amendments. In reliance on the representations, warranties, covenants
and agreements contained in this First Amendment, and subject to the
satisfaction of the conditions precedent set forth in Section 5 hereof, the
Credit Agreement shall be amended effective as of the First Amendment Effective
Date in the manner provided in this Section 2.
2.1    Additional Definitions. Section 1.2 of the Credit Agreement is hereby
amended to add thereto in alphabetical order the following definitions which
shall read in full as follows:
“BHC Act Affiliate” means, as to any Person, an “affiliate” (as such term is
defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such
Person.
“Covered Entity” means any of the following: (a) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (b) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (c) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).
“Covered Party” has the meaning set forth in Section 14.21.




Page 1



--------------------------------------------------------------------------------





“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“First Amendment” means that certain First Amendment to Credit Agreement dated
as of November 7, 2019, among Borrower, the Guarantors party thereto, the
Administrative Agent and the Banks party thereto.


“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).


“QFC Credit Support” has the meaning set forth in Section 14.21.


“Supported QFC” has the meaning set forth in Section 14.21.


“U.S. Special Resolution Regimes” has the meaning set forth in Section 14.21.


2.2    Restated Definition. The definition of “Loan Papers” contained in
Section 1.2 of the Credit Agreement is hereby amended and restated in its
entirety to read in full as follows:
“Loan Papers” means this Agreement, the First Amendment, the Notes, the Facility
Guaranty, the Mortgages, the Security Agreement, the other Security Instruments,
each Letter of Credit now or hereafter executed and/or delivered, each Fee
Letter (excluding any term sheets attached thereto), and all other certificates,
agreements or instruments delivered in connection with this Agreement by any
Credit Party (or any officer thereof), as the foregoing may be amended from time
to time. Hedge Agreements do not constitute Loan Papers.
2.3    New Section 14.21 of the Credit Agreement. Article XIV of the Credit
Agreement is hereby amended by adding a new Section 14.21 immediately after
Section 14.20 therein to read in full as follows:
Section 14.21    Acknowledgement Regarding Any Supported QFC. To the extent that
the Loan Papers provide support, through a guarantee or otherwise, for Hedge
Agreements or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support” and, each such QFC, a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
FDIC under the Federal Deposit Insurance Act and Title II of the Dodd-Frank Wall
Street Reform and Consumer Protection Act (together with the regulations
promulgated thereunder, the “U.S. Special Resolution Regimes”) in respect of
such Supported QFC and QFC Credit Support (with the provisions below applicable
notwithstanding that the Loan Papers and any Supported QFC may in fact be stated
to be governed by the laws of the State of New York and/or of the United States
or any other state of the United States):
In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest


Page 2



--------------------------------------------------------------------------------





and obligation in or under such Supported QFC and such QFC Credit Support, and
any rights in property securing such Supported QFC or such QFC Credit Support)
from such Covered Party will be effective to the same extent as the transfer
would be effective under the U.S. Special Resolution Regime if the Supported QFC
and such QFC Credit Support (and any such interest, obligation and rights in
property) were governed by the laws of the United States or a state of the
United States. In the event a Covered Party or a BHC Act Affiliate of a Covered
Party becomes subject to a proceeding under a U.S. Special Resolution Regime,
Default Rights under the Loan Papers that might otherwise apply to such
Supported QFC or any QFC Credit Support that may be exercised against such
Covered Party are permitted to be exercised to no greater extent than such
Default Rights could be exercised under the U.S. Special Resolution Regime if
the Supported QFC and the Loan Papers were governed by the laws of the United
States or a state of the United States. Without limitation of the foregoing, it
is understood and agreed that rights and remedies of the parties with respect to
a Defaulting Bank shall in no event affect the rights of any Covered Party with
respect to a Supported QFC or any QFC Credit Support.
2.4    Replacement of Schedule 1 to the Credit Agreement. Schedule 1 to the
Credit Agreement is hereby replaced in its entirety with Schedule 1 hereto and
Schedule 1 hereto shall be deemed to be attached as Schedule 1 to the Credit
Agreement. After giving effect to this First Amendment, the amendments to the
Credit Agreement set forth in Section 2 hereof and any Borrowings made on the
First Amendment Effective Date, (a) each Bank who holds Loans in an aggregate
amount less than its Applicable Percentage of all Loans shall advance new Loans
which shall be disbursed to the Administrative Agent and used to repay Loans
outstanding to each Bank who holds Loans in an aggregate amount greater than its
Applicable Percentage of all Loans, (b) each Bank’s participation in each Letter
of Credit, if any, shall be automatically adjusted to equal its Applicable
Percentage, (c) such other adjustments shall be made as the Administrative Agent
shall specify so that the Outstanding Revolving Credit applicable to each Bank
equals its Applicable Percentage of the aggregate Outstanding Revolving Credit
of all of the Banks and (d) upon request by each applicable Bank, the Borrower
shall be required to make any break funding payments owing to such Bank that are
required under Section 3.3 of the Credit Agreement as a result of the Loans and
adjustments described in this Section 2.4.
Section 3.    Borrowing Base. In reliance on the representations, warranties,
covenants and agreements contained in this First Amendment, and subject to the
satisfaction of the conditions precedent set forth in Section 5 hereof, the
Borrowing Base is hereby increased from $135,000,000 to $150,000,000 as of the
First Amendment Effective Date. The Borrowing Base shall remain at such level
until the next Determination Date or other adjustment to the Borrowing Base
thereafter, whichever occurs first pursuant to the Credit Agreement. The
Borrower, the Administrative Agent and the Banks agree that the Determination
provided for in this Section 3 will constitute the Periodic Determination
scheduled for on or about November 1, 2019 for the purposes of Section 4.2 of
the Credit Agreement and shall not be construed or deemed to be a Special
Determination for purposes of Section 4.3 of the Credit Agreement.
Section 4.    Aggregate Elected Commitment Amount Increase. In reliance on the
representations, warranties, covenants and agreements contained in this First
Amendment, and subject to the satisfaction of the conditions precedent set forth
in Section 5 hereof, each Bank hereby agrees


Page 3



--------------------------------------------------------------------------------





that, effective as of the First Amendment Effective Date and after giving effect
to Section 2.4 of the Credit Agreement, the Aggregate Elected Commitment Amount
shall be increased from $135,000,000 to $150,000,000 and each Bank’s Elected
Commitment under the Credit Agreement shall be the amount set forth opposite
such Bank’s name on Schedule 1 to the Credit Agreement (as amended hereby) under
the caption “Elected Commitment”.
Section 5.    Conditions Precedent. The effectiveness of this First Amendment is
subject to the following:
5.1    Counterparts. The Administrative Agent shall have received counterparts
of this First Amendment from the Credit Parties and each of the Banks.
5.2    Notes. The Administrative Agent shall have received duly executed Notes
(or any amendment and restatement thereof, as the case may be) payable to each
Bank requesting a Note (or amendment and restatement thereof, as the case may
be) in a principal amount equal to its Maximum Credit Amount (as amended hereby)
dated as of the First Amendment Effective Date.
5.3    Other Fees and Expenses. The Administrative Agent shall have received all
fees separately agreed to by the Borrower with the Arranger, Administrative
Agent, and/or any Bank and any fees and other amounts due and payable pursuant
to Section 14.3 of the Credit Agreement, in each case, on or prior to the First
Amendment Effective Date.
5.4    Other Documents. The Administrative Agent shall have received such other
documents as the Administrative Agent or counsel to the Administrative Agent may
reasonably request.
Section 6.    Miscellaneous.
6.1    Confirmation and Effect. The provisions of the Credit Agreement (as
amended by this First Amendment) shall remain in full force and effect in
accordance with its terms following the effectiveness of this First Amendment,
and this First Amendment shall not constitute a waiver of any provision of the
Credit Agreement or any other Loan Paper, except as expressly provided for
herein. Each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof’, “herein”, or words of like import shall mean and be a reference to the
Credit Agreement as amended hereby, and each reference to the Credit Agreement
in any other document, instrument or agreement executed and/or delivered in
connection with the Credit Agreement shall mean and be a reference to the Credit
Agreement as amended hereby.
6.2    Ratification and Affirmation of Credit Parties. Each of the Credit
Parties hereby expressly (a) acknowledges the terms of this First Amendment, (b)
ratifies and affirms its obligations under the Credit Agreement, the Facility
Guaranty and the other Loan Papers to which it is a party, (c) acknowledges,
renews and extends its continued liability under the Credit Agreement, the
Facility Guaranty and the other Loan Papers to which it is a party, (d) agrees
that its guarantee under the Facility Guaranty to which it is a party remains in
full force and effect with respect to the Obligations as amended hereby, (e)
represents and warrants to the Banks and the Administrative Agent that each
representation and warranty of such Credit Party contained in the Credit
Agreement, the Facility Guaranty and the other Loan Papers to which it is a
party is true and correct in all material respects as of the date hereof and
after giving effect to the amendments set forth in Section 2 hereof except (i)
to the extent any such representations and warranties are expressly limited to
an earlier date, in which


Page 4



--------------------------------------------------------------------------------





case, on and as of the date hereof, such representations and warranties shall
continue to be true and correct in all material respects as of such specified
earlier date, and (ii) to the extent that any such representation and warranty
is expressly qualified by materiality or by reference to Material Adverse
Effect, such representation and warranty (as so qualified) shall continue to be
true and correct in all respects, (f) represents and warrants to the Banks and
the Administrative Agent that the execution, delivery and performance by such
Credit Party of this First Amendment are within such Credit Party’s corporate,
limited partnership or limited liability company powers (as applicable), have
been duly authorized by all necessary action and that this First Amendment
constitutes the valid and binding obligation of such Credit Party enforceable in
accordance with its terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency or similar laws affecting creditor’s rights generally,
and (g) represents and warrants to the Banks and the Administrative Agent that,
after giving effect to this First Amendment, no Default or Event of Default has
occurred which is continuing and no Borrowing Base Deficiency exists.
6.3    Counterparts. This First Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this First Amendment by facsimile or electronic (e.g.
pdf) transmission shall be effective as delivery of a manually executed original
counterpart hereof.
6.4    No Oral Agreement. THIS WRITTEN FIRST AMENDMENT, THE CREDIT AGREEMENT AND
THE OTHER LOAN PAPERS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE
ARE NO SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES THAT MODIFY THE AGREEMENTS
OF THE PARTIES IN THE CREDIT AGREEMENT AND THE OTHER LOAN PAPERS.
6.5    Governing Law. THIS FIRST AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
6.6    Payment of Expenses. The Borrower agrees to pay or reimburse the
Administrative Agent for all of its reasonable out-of-pocket costs and expenses
incurred in connection with this First Amendment, any other documents prepared
in connection herewith and the transactions contemplated hereby, including,
without limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.
6.7    Severability. Any provision of this First Amendment which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
6.8    Successors and Assigns. This First Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.


Page 5



--------------------------------------------------------------------------------





6.9    Loan Paper.  The parties hereto agree that this First Amendment shall
constitute a “Loan Paper” under and as defined in the Credit Agreement, as
amended hereby.
[Signature Pages Follow.]


Page 6



--------------------------------------------------------------------------------





The parties hereto have caused this First Amendment to be duly executed as of
the day and year first above written.
BORROWER:
BRIGHAM RESOURCES, LLC,
a Delaware limited liability company




By: /s/ Blake Williams
Name: Blake Williams
Title: Chief Financial Officer    






                


Page 7



--------------------------------------------------------------------------------





GUARANTORS:
BRIGHAM MINERALS, LLC,
a Delaware limited liability company




By: /s/ Blake Williams
Name: Blake Williams
Title: Chief Financial Officer    


REARDEN MINERALS, LLC,
a Delaware limited liability company



By: /s/ Blake Williams
Name: Blake Williams
Title: Chief Financial Officer


BRIGHAM RESOURCES MANAGEMENT HOLDINGS, INC.,
a Delaware corporation



By: /s/ Blake Williams
Name: Blake Williams
Title: Chief Financial Officer


BRIGHAM RESOURCES MANAGEMENT, LLC,
a Delaware limited liability company



By: /s/ Blake Williams
Name: Blake Williams
Title: Chief Financial Officer    




Page 8



--------------------------------------------------------------------------------





WELLS FARGO BANK, N.A.,
as Administrative Agent and a Bank




By: /s/ Zachary Kramer
Name:    Zachary Kramer
Title:     Vice President


Page 9



--------------------------------------------------------------------------------





CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as a Bank



By: /s/ Nupur Kumar
Name:    Nupur Kumar
Title: Authorized Signatory


By: /s/ Christopher Zybrick
Name:    Christopher Zybrick
Title:     Authorized Signatory


Page 10



--------------------------------------------------------------------------------







    
BARCLAYS BANK PLC,
as a Bank



By: /s/ Sydney G. Dennis
Name:    Sydney G. Dennis
Title: Director




Page 11



--------------------------------------------------------------------------------





BBVA USA,
as a Bank



By: /s/ Julia Barnhill
Name:    Julia Barnhill
Title: Vice President




Page 12



--------------------------------------------------------------------------------







GOLDMAN SACHS BANK USA,
as a Bank



By: /s/ Ryan Durkin
Name:    Ryan Durkin
Title: Authorized Signatory




Page 13



--------------------------------------------------------------------------------







ROYAL BANK OF CANADA,
as a Bank



By: /s/ Grace Garcia
Name:    Grace Garcia
Title: Authorized Signatory




Page 14



--------------------------------------------------------------------------------







UBS AG, STAMFORD BRANCH,
as a Bank



By: /s/ Anthony Joseph
Name:    Anthony Joseph
Title: Associate Director


By: /s/ Nima Gandhi
Name:    Nima Gandhi
Title:     Associate Director


Page 15



--------------------------------------------------------------------------------





SCHEDULE 1


BANKS; ELECTED COMMITMENTS AND MAXIMUM CREDIT AMOUNT
Bank
Maximum Credit Amount
Elected Commitment
Applicable Percentage
Wells Fargo Bank, N.A.


$120,000,000.02




$36,000,000.00


24.00000000
%
Credit Suisse AG, Cayman Islands Branch


$63,333,333.33




$19,000,000.00


12.66666667
%
Barclays Bank PLC


$63,333,333.33




$19,000,000.00


12.66666667
%
BBVA USA


$63,333,333.33




$19,000,000.00


12.66666667
%
Goldman Sachs Bank USA


$63,333,333.33




$19,000,000.00


12.66666667
%
Royal Bank of Canada


$63,333,333.33




$19,000,000.00


12.66666667
%
UBS AG, Stamford Branch


$63,333,333.33




$19,000,000.00


12.66666667
%
Totals:


$500,000,000.00




$150,000,000.00


100.00000000
%





Administrative Agent
Address for Notice
Wells Fargo Bank, N.A.
Credit Contact:
1700 Lincoln St, Sixth Floor
MAC: C7300-061 
Denver, Colorado
Attn: Tim Green
Tel: (303) 863-6765
Fax: (303) 863-5196
Email: tim.green@wellsfargo.com


Primary Operations Contact:
1525 W WT Harris Blvd.
Charlotte, NC 28262
MAC D1109-019
Attn: Syndication Agency Services
Fax: 704-590-3481









Page 16

